                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

TERESA MAGUIRE,                             )
                                            )
       Plaintiff,                           )
                                            )       CIVIL ACTION
vs.                                         )
                                            )       FILE No. 5:19-cv-463
TED M. MICHALAK, d/b/a                      )
WESTLAND SHOPPING MALL and                  )
DOCTOR’S ASSOCIATES, LLC,                   )
                                            )
       Defendants.                          )

                                      COMPLAINT

       COMES NOW, TERESA MAGUIRE, by and through the undersigned counsel,

and files this, her Complaint against Defendants TED M. MICHALAK d/b/a

WESTLAND SHOPPING MALL and DOCTOR’S ASSOCIATES, LLC, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff

respectfully shows this Court as follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendants’ failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff TERESA MAGUIRE (hereinafter “Plaintiff”) is, and has been at

                                                1
all times relevant to the instant matter, a natural person residing in San Antonio, Texas

(Bexar County).

       3.     Plaintiff is disabled as defined by the ADA.

       4.     Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.     Plaintiff uses a wheelchair for mobility purposes.

       6.     Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. Her motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.     Defendant TED M. MICHALAK (hereinafter “Michalak”) is the owner of a

shopping mall that transacts business in the state of Texas and within this judicial district.

       8.     Michalak may be properly served with process personally, to wit: Ted M.

Michalak, 5319 Casa Bella, San Antonio, Texas 78249.

       9.     Defendant DOCTOR’S ASSOCIATES, LLC (hereinafter “Doctor’s”) is a

Texas Limited Liability Corporation that transacts business in the state of Texas and

                                              2
within this judicial district.

       10.     Doctor’s may be properly served with process via its registered agent for

service, to wit: Corporation Service Company d/b/a CSC – Lawyers Inco, 211 E. 7th

Street, Suite 620, Austin, TX 78701.

                                 FACTUAL ALLEGATIONS

       11.     On or about April 15, 2019, Plaintiff was a customer at “Subway,” a

business located at 5143 West Avenue, San Antonio, Texas 78213.

       12.     DOCTOR’S ASSOCIATES, LLC is a lessee (or sub-lessee) of a portion of

the real property and improvements that are the subject of this action.

       13.     TED M. MICHALAK is the owner or co-owner of the real property and

improvements that are the subject of this action. (The contiguous structures and

improvements situated upon said real property shall be referenced herein as the

“Subway,” and said real property shall be referenced herein as the “Property”).

       14.     Plaintiff lives approximately 20 miles from the Subway and Property and

visits the area multiple times weekly to visit friends and family.

       15.     Plaintiff’s access to the business(es) located at 5143 West Avenue, San

Antonio, Texas 78213, Bexar County Property ID number 512154 (of which 5143 West

Avenue is a part), and/or full and equal enjoyment of the goods, services, foods, drinks,

facilities, privileges, advantages and/or accommodations offered therein were denied

and/or limited because of his disabilities, and she will be denied and/or limited in the

future unless and until Defendant is compelled to remove the physical barriers to access

and correct the ADA violations that exist at the Subway and Property, including those set

                                              3
forth in this Complaint.

       16.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property are made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       17.    Plaintiff intends to revisit the Subway and Property to purchase goods

and/or services.

       18.    Plaintiff travelled to the Subway and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the Subway

and Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result of the

illegal barriers to access present at the Subway and Property.


                                 COUNT I
                     VIOLATIONS OF THE ADA AND ADAAG

       19.    On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.    Congress found, among other things, that:

       (i)    some 43,000,000 Americans have one or more physical or mental
              disabilities, and this number is increasing as the population as a
              whole is growing older;

       (ii)   historically, society has tended to isolate and segregate individuals

                                             4
               with disabilities, and, despite some improvements, such forms of
               discrimination against individuals with disabilities continue to be a
               serious and pervasive social problem;

       (iii)   discrimination against individuals with disabilities persists in such
               critical areas as employment, housing public accommodations,
               education,        transportation,    communication,        recreation,
               institutionalization, health services, voting, and access to public
               services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the
               discriminatory effects of architectural, transportation, and
               communication barriers, overprotective rules and policies, failure to
               make modifications to existing facilities and practices, exclusionary
               qualification standards and criteria, segregation, and relegation to
               lesser service, programs, activities, benefits, jobs, or other
               opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in
               order to address the major areas of discrimination faced day-to-day
               by people with disabilities.


                                              5
42 U.S.C. § 12101(b)(1)(2) and (4).

       22.    The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       23.    The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       24.    The Subway is a public accommodation and service establishment.

       25.    The Property is a public accommodation and service establishment.

       26.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.    The Subway must be, but is not, in compliance with the ADA and

ADAAG.

       29.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       30.    Plaintiff has attempted to, and has to the extent possible, accessed the

Subway and the Property in her capacity as a customer of the Subway and Property and

as an independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and ADA

                                            6
violations that exist at the Subway and Property that preclude and/or limit her access to

the Subway and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       31.    Plaintiff intends to visit the Subway and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Subway and Property and

as an independent advocate for the disabled, but will be unable to fully do so because of

her disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Subway and Property that preclude and/or limit her access to

the Subway and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       32.    Defendants have discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the Subway and Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       33.    Defendants will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendants are compelled to remove all physical barriers that

exist at the Subway and Property, including those specifically set forth herein, and make

the Subway and Property accessible to and usable by Plaintiff and other persons with

                                             7
disabilities.

       34.      A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Subway and Property and the full and equal enjoyment of

the goods, services, facilities, privileges, advantages and accommodations of the Subway

and Property include, but are not limited to:

       (a)      ACCESSIBLE ELEMENTS:

       (i) The total number of accessible parking spaces is inadequate and is in violation

             of section 208.2 of the 2010 ADAAG standards. This violation made it

             difficult for Plaintiff to locate an accessible parking space.

       (ii) The access aisle to the accessible parking space is not level due to the presence

             of an accessible ramp in the access aisle in violation of section 502.4 and 406.5

             of the 2010 ADAAG standards. This violation made it dangerous and difficult

             for Plaintiff to exit and enter their vehicle while parked at the Property.

       (iii)    There is at least one access aisle that has excessive vertical rise and is in

             violation of section 303.2 and 502.4 of the 2010 ADAAG standards. This

             violation made it dangerous and difficult for Plaintiff to exit and enter their

             vehicle while parked at the Property.

       (iv)     There is an excessive vertical rise at the base and top of the accessible ramp

             in violation of Section 303.2 and 405.4 of the 2010 ADAAG standards. This

             violation made it dangerous and difficult for Plaintiff to access public features

             of the Property.

                                                 8
(v) The Property has an accessible ramp leading from the accessible parking space

    to the accessible entrances with a cross-slope of greater than 1:48 in violation

    of section 405.3 of the 2010 ADAAG standards. This violation made it

    dangerous and difficult for Plaintiff to access the units of the Property.

(vi)    Due to a policy of placing a trash can in the landing area of the accessible

    curb ramp, the top of the accessible curb ramp does not have 36 (thirty-six)

    inch clear space in violation of section 406.4 of the 2010 ADAAG standards.

    This violation made it difficult and dangerous for Plaintiff to access the

    Property.

(vii)   There are changes in level at Property exceeding ½ (one-half) inch that are

    not properly ramped in violation of section 303.4 of the 2010 ADAAG

    standards. Specifically, there is an approximately 2 (two) inch vertical rise at

    the entrances to all of the units of the Property, thus rendering the interior of

    the Property inaccessible. This violation made it dangerous and difficult for

    Plaintiff to access the units of the Property.

(viii) The doorway of the accessible entrance of Unit 5413 is not level in

    violation of section 404.2.4.4 of the 2010 ADAAG standards. This violation

    made it difficult for Plaintiff to access the units of the Property.

(ix)    Due to the accessible barrier present at the accessible entrance, the

    accessible entrance of the Property lacks at least one accessible route provided

    within the site to the public streets and sidewalks in violation of section

    206.2.1 of the 2010 ADAAG standards.

                                        9
(x) The Property lacks signage identified by the International Symbol of

    Accessibility that indicates the location of the nearest entrance complying with

    section 404 of the 2010 ADAAG standards, if such an entrance exists. This

    policy decision by Defendant(s) violates section 216.6 of the 2010 ADAAG

    Standards. This violation made it difficult for Plaintiff to find an accessible

    entrance.

(xi)    The Property lacks an access route from site arrival points such as the

    public streets and sidewalks to the accessible entrance in violation of section

    206.2.1 of the 2010 ADAAG standards.

(xii)   There is not at least one accessible entrance to each tenant space in the

    building that complies with section 404 of the 2010 ADAAG standards which

    is a violation of section 206.4.5 of the 2010 ADAAG Standards.

(xiii) Unit 5413 has a doorway threshold with a vertical rise in excess of ½ (one

    half) inch and does not contain a bevel with a maximum slope of 1:2 in

    violation of section 404.2.5 of the 2010 ADAAG standards. This violation

    made it dangerous and difficult for Plaintiff to access the interior of the

    Property.

(xiv) Due to a policy of not having parking stops or placing the parking stops too

    close to the curb for the parking spaces directly in front of the exterior access

    route, cars routinely pull up all the way to the curb and the "nose" of the car

    extends into the access route causing the exterior access route to routinely have

    clear widths below the minimum thirty-six (36") inch requirement specified by

                                     10
   Section 403.5.1 of the 2010 ADAAG Standards. This violation made it

   dangerous and difficult for Plaintiff to access exterior public features of the

   Property.

(xv)   Due to a policy of not having parking stops for the parking spaces directly

   in front of the exterior access route or the parking stops are located too close to

   the curb, vehicles routinely pull up all the way to the curb and the "nose" of the

   vehicle extends into the access route as a result, in violation of section 502.7 of

   the 2010 ADAAG Standards, parking spaces are not properly designed so that

   parked cars and vans cannot obstruct the required clear width of adjacent

   accessible routes.

(xvi) The Property lacks an accessible route from the sidewalk to the accessible

   entrance in violation of section 206.2.1 of the 2010 ADAAG standards. This

   violation made it difficult for Plaintiff to access the units of the Property.

(xvii) Inside Subway, the vertical reach to the soda dispensers exceeds the

   maximum allowable height of 48 (forty-eight) inches above the finish floor or

   ground in violation of section 308.3.1 of the ADAAG standards. This violation

   made it difficult for Plaintiff to property utilize public features of the Property.

(xviii) Defendants fail to adhere to a policy, practice and procedure to ensure that

   all facilities are readily accessible to and usable by disabled individuals.

(b)    SUBWAY RESTROOMS:




                                      11
      (i)          The restroom lacks signage in compliance with sections 216.8 and 703

            of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

            disabled individual to locate accessible restroom facilities.

      (ii) The restrooms have grab bars adjacent to the commode which are not in

            compliance with section 604.5 of the 2010 ADAAG standards as the rear bar is

            too short. This made it difficult for Plaintiff and/or any disabled individual to

            safely utilize the restroom facilities.


      (iii)        The restrooms have grab bars adjacent to the commode which are not in

            compliance with section 604.5.2 of the 2010 ADAAG standards as the rear bar

            does not properly extend at least 24 inches from the centerline of the

            toilet. This made it difficult for Plaintiff and/or any disabled individual to

            safely utilize the restroom facilities.


      (iv)     The hand operated flush control is not located on the open side of the

            accessible toilet in violation of section 604.6 of the 2010 ADAAG standards.

            This made it difficult for Plaintiff and/or any disabled individual to safely

            utilize the restroom facilities.


      35.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Subway and

Property.

      36.      Plaintiff requires an inspection of Subway and Property in order to

determine all of the discriminatory conditions present at the Subway and Property in

                                                12
violation of the ADA.

       37.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       38.    All of the violations alleged herein are readily achievable to modify to

bring the Subway and Property into compliance with the ADA.

       39.    Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Subway and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       40.    Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Subway and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

       41.    Upon information and good faith belief, the Subway and Property have

been altered since 2010.

       42.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

       43.    Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that she will continue to suffer irreparable harm unless and

until Defendants are required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Subway and Property, including those alleged herein.

                                            13
      44.    Plaintiff’s requested relief serves the public interest.

      45.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants.

      46.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendants pursuant to 42 U.S.C. §§ 12188 and 12205.

      47.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants to

modify the Subway and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)    That the Court find Michalak in violation of the ADA and ADAAG;

      (b)    That the Court find Doctor’s in violation of the ADA and ADAAG;

      (c)    That the Court issue a permanent injunction enjoining Defendants from

             continuing their discriminatory practices;

      (d)    That the Court issue an Order requiring Defendants to (i) remove the

             physical barriers to access and (ii) alter the subject Subway to make it

             readily accessible to and useable by individuals with disabilities to the

             extent required by the ADA;

      (e)    That the Court award Plaintiff his reasonable attorneys' fees, litigation

             expenses and costs; and

      (f)    That the Court grant such further relief as deemed just and equitable in light

             of the circumstances.



                                             14
Dated: May 3, 2019.

Respectfully submitted,

/s/Dennis R. Kurz
Dennis R. Kurz
Attorney-in-Charge for Plaintiff
Texas State Bar ID No. 24068183
Kurz Law Group, LLC
1640 Powers Ferry Road, SE
Building 17, Suite 200
Marietta, GA 30067
(404) 805-2494 Phone
(770) 428-5356 Facsimile
dennis@kurzlawgroup.com




  15
